FILED
                            NOT FOR PUBLICATION                             NOV 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KAREN DENISE CHADES, through her                 No. 09-55442
Next Friend Marie Gallegos,
                                                 D.C. No. 5:07-cv-01668-GHK-
               Petitioner - Appellant,           FMO

  v.
                                                 MEMORANDUM *
MARY LATTIMORE, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                     Argued and Submitted November 16, 2011
                               Pasadena, California


Before:        W. FLETCHER and RAWLINSON, Circuit Judges, and MILLS,
               Senior District Judge.**

       Petitioner-Appellant Karen Denise Chades appeals the district court’s

dismissal of her 28 U.S.C. § 2254 petition for writ of habeas corpus. Chades

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Richard Mills, Senior District Judge for the U.S.
District Court for the Central District of Illinois, sitting by designation.
claims there was insufficient evidence presented at trial to support the jury’s

conviction of murder in the first degree. We affirm the district court.

      The United States Supreme Court has held that “the Due Process Clause of

the Fourteenth Amendment protects a defendant in a criminal case against

conviction ‘except upon proof beyond a reasonable doubt of every fact necessary

to constitute the crime with which he is charged.’” Jackson v. Virginia, 443 U.S.

307, 315 (1979) (quoting In re Winship, 397 U.S. 358, 364 (1970)). Section 2254

petitioners raising Jackson claims face considerable hurdles. See Davis v.

Woodford, 384 F.3d 628, 639 (9th Cir. 2004). The reviewing court must first

“consider the evidence presented at trial in the light most favorable to the

prosecution,” and then determine whether, based on that evidence, any “rational

trier of fact could have found proof of guilt beyond a reasonable doubt.” United

States v. Nevils, 598 F.3d 1158, 1164 (9th Cir. 2010) (citing Jackson, 443 U.S. at

319). The deference required under the Antiterrorism and Effective Death Penalty

Act (“AEDPA”) is applied on top of this already deferential standard of review.

See Juan H. v. Allen, 408 F.3d 1262, 1274-75 (9th Cir. 2005). Under AEDPA, a

federal court may grant habeas relief only if the state court’s decision was

“contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States,” or was


                                           2
“based on an unreasonable determination of the facts in light of the evidence in the

State court proceeding.” 28 U.S.C. § 2254(d). “Factual determinations made by a

state court are presumed to be correct, and the petitioner has the burden of

rebutting this presumption by clear and convincing evidence.” Ybarra v.

McDaniel, 656 F.3d 984, 989 (9th Cir. 2011) (citing 28 U.S.C. § 2254(e)(1)). We

are bound by a state’s interpretation of its own laws. Himes v. Thompson, 336 F.3d

848, 852 (9th Cir. 2003) (citing Souch v. Schaivo, 289 F.3d 616, 621 (9th Cir.

2002)). In evaluating an insufficiency of the evidence claim, the reviewing court

“may not substitute its judgment for that of the jury” and thus may be required to

uphold a conviction that it “believes to be mistaken.” Cavazos v. Smith, 565 U.S.

__, 2011 WL 5118826, at *1 (2011).

      Under California law, a “willful, deliberate, and premeditated” killing is

murder in the first degree. Cal. Penal Code § 189. “Premeditated” means “thought

over in advance” rather than “spontaneous.” People v. Koontz, 46 P.3d 335, 361

(Cal. 2002); People v. Perez, 831 P.2d 1159, 1169 (Cal. 1992). “Deliberate”

means “resulting from careful thought and weighing of considerations” rather than

“hasty,” “impetuous,” “rash,” or “impulsive.” Perez, 831 P.2d at 1169.

Premeditation and deliberation can occur in a brief period of time. People v.

Thompson, 231 P.3d 289, 321 (Cal. 2010); Drayden v. White, 232 F.3d 704, 710


                                          3
(9th Cir. 2000). “The test is not time, but reflection. Thoughts may follow each

other with great rapidity and cold, calculated judgment may be arrived at quickly.”

Thompson, 231 P.3d at 321 (quoting People v. Osband, 919 P.2d 640, 688 (Cal.

1996)).

      We review the last reasoned state court decision in this case, the unpublished

opinion of the California Court of Appeal. See Brown v. Horell, 644 F.3d 969, 978

(9th Cir. 2011). The court of appeal examined the evidence presented at trial and

found that it was sufficient to support the jury’s conviction of first-degree murder.

Resolving, as we must, all conflicting factual inferences in favor of the

prosecution, we cannot say the court of appeal’s determination was objectively

unreasonable. The jury heard evidence of motive and consciousness of guilt.

Furthermore, the manner of killing–ligature strangulation preceded by a severe

beating–suggested deliberation and an intent to kill. See People v. Bonillas, 771

P.2d 844, 864 (Cal. 1989). The jury was also presented with evidence that

undermined Chades’ credibility and conflicted with her testimony at trial. Chades

has pointed to evidence presented at trial that supports her theory of the case, but

she cannot succeed on her insufficiency of the evidence claim under the doubly

deferential standard of review that we must apply.

      AFFIRMED.


                                           4